                        Case 2:20-cv-01973-RJC Document 8-4 Filed 01/13/21 Page 1 of 2


                                                                            Rachel McElroy <rachel@mcelroylawfirm.com>



Newman v. Pollock - Notice of Filing of Notice of Removal (GD-20-012030)
3 messages

Rodriguez, Joanna M. (Pittsburgh) <Joanna.Rodriguez@jacksonlewis.com>                       Sat, Dec 19, 2020 at 9:29 AM
To: "aMcVay@allghenycourts.us" <aMcVay@allghenycourts.us>
Cc: Rachel McElroy <rachel@mcelroylawfirm.com>, "Presley, Marla N. (Pittsburgh)" <Marla.Presley@jacksonlewis.com>,
"Dawson, Sean P. (Pittsburgh)" <Sean.Dawson@jacksonlewis.com>, "eefinger@alleghenycourt.us"
<eefinger@alleghenycourt.us>, "kmccann@alleghenycourts.us" <kmccann@alleghenycourts.us>


 Judge McVay –



 We received your Honor’s notice yesterday regarding the Hearing on Plaintiff’s Motion for Preliminary Injunction filed in
 this matter.



 Attached please find a copy of the Notice of Filing of Notice of Removal filed yesterday in this case, with copies of the
 Removal documents filed in the WD of Pennsylvania.



 Thank you,

 Joanna


 Joanna M. Rodriguez
 A orney at Law
 Jackson Lewis P.C.
 Liberty Center
 1001 Liberty Avenue
 Suite 1000
 Pi sburgh, PA 15222
 Direct: (412) 338-5186 | Main: (412) 232-0404 | Mobile: (301) 938-7702
 Joanna.Rodriguez@Jacksonlewis.com | www.jacksonlewis.com

 Visit our resource page for informa on and guidance on COVID-19’s workplace implica ons




       Notice of Filing of Notice of Removal - with Exhibits (Darth Newman).pdf
       2526K


Rodriguez, Joanna M. (Pittsburgh) <Joanna.Rodriguez@jacksonlewis.com>                      Sat, Dec 19, 2020 at 1:00 PM
To: "amcVay@alleghenycourts.us" <amcVay@alleghenycourts.us>, "eefinger@alleghenycourt.us"
<eefinger@alleghenycourt.us>, "kmccann@alleghenycourts.us" <kmccann@alleghenycourts.us>
Cc: "Dawson, Sean P. (Pittsburgh)" <Sean.Dawson@jacksonlewis.com>, "Presley, Marla N. (Pittsburgh)"
<Marla.Presley@jacksonlewis.com>, Rachel McElroy <rachel@mcelroylawfirm.com>

 [Quoted text hidden]


       Notice of Filing of Notice of Removal - with Exhibits (Darth Newman).pdf
       2526K
                        Case 2:20-cv-01973-RJC Document 8-4 Filed 01/13/21 Page 2 of 2
Dawson, Sean P. (Pittsburgh) <Sean.Dawson@jacksonlewis.com>                                Mon, Dec 21, 2020 at 9:55 AM
To: "amcVay@alleghenycourts.us" <amcVay@alleghenycourts.us>, "eefinger@alleghenycourt.us"
<eefinger@alleghenycourt.us>, "kmccann@alleghenycourts.us" <kmccann@alleghenycourts.us>
Cc: "Presley, Marla N. (Pittsburgh)" <Marla.Presley@jacksonlewis.com>, "Rodriguez, Joanna M. (Pittsburgh)"
<Joanna.Rodriguez@jacksonlewis.com>, Rachel McElroy <rachel@mcelroylawfirm.com>


 Good morning, Judge McVay,



 We are reaching out to confirm that the hearing initially scheduled for this morning will no longer take place now that the
 case has been removed to federal district court.



 Please let us know.



 Thank you!



 Sean




 Sean P. Dawson
 A orney at Law
 Jackson Lewis P.C.
 Liberty Center
 1001 Liberty Avenue
 Suite 1000
 Pi sburgh, PA 15222
 Direct: (412) 338-5187 | Main: (412) 232-0404
 Sean.Dawson@Jacksonlewis.com | www.jacksonlewis.com

 Visit our resource page for informa on and guidance on COVID-19’s workplace implica ons


 [Quoted text hidden]
 [Quoted text hidden]
